Exhibit 10.1

 



CATBUZZ (Logo) Translated from Thai



 

Networking and WiFi Devices Installation Agreement

 

For the Provision of Public Internet Services

 

Between

 

OBON Corporation Company Limited and CatBuzz TV Company Limited





 

 

This Agreement is made at CatBuzz TV Company Limited on the 6th September 2019
between OBON Corporation Company Limited by Mr. Rattanapol Wongnapachan, the
power of attorney, head office address located at No. 8/6 Soi Pattanakarn 30,
Pattanakarn Road, Suan Luang Subdistrict, Suan Luan District, Bangkok Province,
hereinafter referred to as “the Lessor”, as one party with

 

CatBuzz TV Company Limited by Mr. Nutthinan Suksompong, the power of attorney,
head office address located at No. 99/349 Na Nakorn Building, Chaeng Wattana
Road, Thung Song Hong Subdistrict, Lak Si District, Bangkok Province 10210,
hereinafter referred to as “the Lessee” as one party.

 

Whereby the Lessor intends to lease the network system and WiFi Devices and all
the accessories thereto with the provision of maintenance service for the
functional condition and the ability to use such to provide the Google Station
WiFi service within the agreed premises or area.

 

The Lessee is a joint venture company with CAT Telecom PLC as a major
shareholder and is a company engaging in the telecommunication network system
business providing services and was selected by CAT Telecom PLC to be
responsible for the procurement and installment of the network systems and WiFi
devices to support the public wireless internet services or Google Station WiFi
Service.

 

Both parties therefore entered into this Agreement with the following contents:

 

Clause 1. Objective

 

1.1 To cooperate in providing the Google Station Service to the customers and
the WiFi service, which are telecommunication service providers or leading
company brands and the general users with perfect high speed according to
specific standards and promt services. The Lessor will conduct all of the
relevant networking and installment of WiFi Devices, including provide the
maintenance service of the said system for the agreed premises or area in order
for the Lessee to use all of the relevant network system and WiFi Devices in
providing the public wireless internet network service or Google Station WiFi
Service as a service for the users within the said premises or area.

 

-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-



 



1

 

 

CATBUZZ (Logo) Translated from Thai



 

1.2 CatBuzz TV Company Limited is the main partner of Agreement with CAT Telecom
PLC intending to provide the public wireless internet network service or Google
Station WiFi Service with business alliances cooperating to provide wireless
internet network services to provide internet services to users in the area or
project or location as agreed.

 

1.3 To facilitate and provide effective cooperation and in accordance with the
conditions of the Agreement of the Google Station WiFi Service with the business
alliance in jointly providing the Google Station WiFi Service, in which the
Lessor conduct all of the relevant networking and installment of WiFi Devices,
including provide the maintenance service of the said system for the agreed
premises or area in order for the Lessee and/or CAT Telecom PLC to use the
Google Station WiFi Service according to the objective.

 

Clause 2. Definitions

 

In this Agreement:

 

“Network System and WiFi Devices” means Network equipment starting with the
router equipment, switch equipment, WiFi Access Point equipment and the relevant
software and/or other equipment owned by the Lessor in relevant with the Google
Station WiFi Service.

  

Clause 3. Lessee’s Obligations

 

The obligations are as follows:

 

3.1 Prepare, together with CAT Telecom PLC, the network system and
telecommunication equipment with uplink for the agreed premises or area with the
details as indicated in the appendix 5 of the Agreement for the Lessor to
proceed the connection process of the network system and WiFi Devices and
accessories.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 

 



2

 

 

 



CATBUZZ (Logo) Translated from Thai

 

3.2 Prepare and manage, together with CAT Telecom PLC, the proper and sufficient
internet for the service in accordance with the conditions of the Agreement of
the Google Station WiFi Service with the cooperating business alliance in
providing wireless internet network service.

 

3.3 Proceed, together with CAT Telecom PLC, in terms of marketing and
advertising media to create awareness in accordance with the conditions of the
Agreement of the Google Station WiFi Service of CAT Telecom PLC.

 

3.4 Coordinate with CAT Telecom PLC for the maintenance of the network system
and telecommunication equipment of CAT Telecom PLC (Back Bone) relevant to the
Google Station WiFi Service to be in a functional effective condition throughout
this Agreement’s term.

 

3.5 Coordinate with CAT Telecom PLC to determinate the location and confirm the
area or place of service according to the annex attached to the Agreement in
Appendix (5) and in accordance with the rules, conditions and engineering
Agreement of the Google Station WiFi Service to determine the Lessor to install
the network system and telecommunication equipment and the accessories.

 

3.6 Support in, together with CAT Telecom PLC, finding a location and issue the
Site acquisition for the approval of the area’s owner or service location’s
owner and acquire the permission from the relevant agencies, both government and
private sections, necessary for the network system and WiFi Devices installation
relevant to the Google Station WiFi Service i.e. request to laying the conduits,
request for pipeline usage, connecting, request for the location of equipment
installation or in case of any drilling necessary for the networking and/or
connecting the conduits with WiFi Devices within each area or location and be
responsible for the expenses of finding the said installment locations.

 

3.7 Coordinate for the CAT Telecom PLC to supply the equipment and systems used
as Network Probe according to the engineering agreement in providing the Google
Station WiFi Service for the use of inspection of the quality, control and
management of all WiFi Access Points, in which the Lessor shall be the installer
of such equipment in each area or location as agreed.

 

3.8 Gather and evaluate, together with CAT Telecom PLC, the data occurred from
the use of all Google Station WiFi Service in each area or location and report
such data at the end of each month for the Lessor to use the data for the
improvement of the service efficiency and in accordance with the usage level in
each area.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 

 



3

 

 



CATBUZZ (Logo) Translated from Thai

 

3.9 Pay the compensation from the network system and WiFi Devices usage
according to the usage level inspected by the Lessee and/or CAT Telecom PLC to
the Lessor in accordance with Lessor’s billing documents/invoice issued monthly
with the compensation specified in the Appendix 4.

 

3.10 Receive complains and interference claims, together with CAT Telecom PLC,
from the service via CAT Contact Center 1322 or other channels which may change
in the future and coordinate with the Lessor to notify and to further take
corrective actions.

 

3.11 Take responsibility of the relocation expenses of all relevant network
system and WiFi Devices as notified by CAT Telecom PLC to the company in the
extended part of the determined amount according to the Appendix 4.

 

Clause 4. Lessor’s Obligations

 

The obligations are as follows:

 

4.1 Supply, install the network system and WiFi Devices and all the accessories
for the Google Station WiFi Service within the location or area as agreed by
surveying and issuing plans for the installation location of the WiFi Access
Point in each location as determined by the Lessee in accordance with the
engineering suitability or conditions determined by the location’s owner. The
requirements are specified in the Service Performance Details in the Appendix 3
to provide the Google Station WiFi Service efficiently and effectively
throughout the term of the Agreement under the standards determined by the
Lessee and/or CAT Telecom PLC and take responsibility of the location finding
expenses including the site acquisition from location’s owner, removal expenses,
location rents, electrical usage expenses and the fees, including other expenses
occurred in relation with such provided services.

 

4.2 Maintain the network system and WiFi Devices and all the accessories for the
Google Station WiFi Service within the location or area as agreed in a normal
and effective condition, also supplying the replacement of the damaged/lost
network system and equipment throughout the term of this Agreement by providing
a Service Level Agreement (SLA) in accordance with the Appendix 3.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



4

 

 

CATBUZZ (Logo) Translated from Thai

 

4.3 Present the plans and installment locations of the WiFi Access Point of each
location to the Lessee and/or CAT Telecom PLC to confirm the said plans in
accordance with Clause 3.5 and prepare the location of all relevant network
system and WiFi Devices installment, including the electrical system and the
electricity meter (if any).

 

4.4 After the installation and completing the testof the joint function with the
WiFi Controller at CAT Telecom PLC, the Lessor shall issue a summary of the
installation amount and plans of the network system and WiFi Devices and all the
accessories for the Google Station WiFi Service within the location or area as
agreed as proof for the Lessee to submit for the approval of service fee
collection to CAT Telecom PLC.

 

4.5 Coordinate with CAT Call Center 1322 or CAT Telecom PLC’s technical staff or
the Lessee in the case of any obstruction within the determined period.

 

4.6 Arrange staff for the prompt correctional service in accordance with the
conditions of the period of each location throughout the Google Station WiFi
Service term as per this Agreement.

 

4.7 The Lessor shall not sublet the network system and WiFi Devices and all the
accessories for the Google Station WiFi Service to any third party other than
the Lessee to utilize and/or provide the service by himself, unless obtained
written permission from the Lessee or in accordance with the later agreements.

 

4.8 Submit a monthly report on the 5th (fifth) of the next month as proof to the
Lessee for the further compensation request from CAT Telecom PLC with the
following details:

 

- Equipment conditions report

 

- Maintenance report

 

- Installation/installment relocation/removal report

 

- Issue financial documents/invoice for the compensation request

 

4.9 Take responsibility of the expenses for the installation, maintenance,
removal and the service for the network system and WiFi Devices and all the
accessories for the Google Station WiFi Service.

 

4.10 Take responsibility of the expenses for the relocation of the network
system and WiFi Devices and all the accessories as notified by CAT Telecom PLC
in the amount not exceeding the specification determined in the Appendix 3.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



5

 

 

CATBUZZ (Logo) Translated from Thai

 

4.11 The Lessor is obligated to pay fines for the Lessee in accordance with the
determined conditions regarding the Service Level Agreement (SLA) according to
the Appendix 3.

 

4.12 Supervise and control Lessor’s staff to comply with the laws, regulations,
rules of CAT Telecom PLC, agencies in charge of the telecommunication service,
staff in each location and the Lessee strictly.

 

Clause 5. Compensations

 

5.1 The Lessor agrees that the network system and WiFi Devices and all the
accessories for the Google Station WiFi Service is solely the property of the
Lessee to be utilized by the Lessee as a service to the users under the
conditions and agreements of the main Agreement signed with CAT Telecom PLC as a
business alliance in providing the service of the wireless internet network,
whereby the Lessee agrees to pay the Lessor the compensations from the service
usage of network system and WiFi Devices and all the accessories, including the
maintenance service monthly, consecutively each month, and the expenses of
finding locations and the site acquisition conducted by the Lessor, in which
permission of installation and service provision from the location’s owner must
be obtained with the details of the compensation determined in the Appendix 4.

 

5.2 Any taxes, including VAT occurred due to this Agreement, which the law
obligates any party to pay, deduct or collect from another party, shall be paid,
deducted or collected by such party from another party by such party to submit
to the government agencies furthermore.

 

5.3 In case the Lessor has dispute or questions in regards of the compensation
for the usage of all the relevant network system and WiFi Devices gathered and
processed by the Lessee in accordance with Clause 3.8, such dispute shall be
solved by inspecting the Equipment Usage Report.

  

Clause 6. Damage Insurance

 

6.1 The Lessor agrees to take responsibility of the damages occurred to the
Lessee and/or CAT Telecom PLC in case the staff or employee of the Lessor
intentionally or carelessly or without sufficient expertise acts or refrain from
acting, which causes damage or unfunctional condition or uncorrectable condition
to the network system and WiFi Devices relevant to the Lessor. The Lessor shall
replace with quality and functional network system and WiFi Devices and all the
accessories of not less than of those within the period specified by the Lessee.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



6

 

 

CATBUZZ (Logo) Translated from Thai

 

6.2 The Lessor agrees to cooperate and facilitate the Lessee for the compliance
with this Agreement and allows the staffs/representative of the Lessee to enter
the location or area of network system and WiFi Devices and all the accessories
installation to provide the maintenance service to the users at all time, which
shall be consented by the location’s owner for each entrance. The lessee shall
supervise the service of the Lessee’s staffs/representatives to be cautious and
avoid causing any damages within the location or area of network system and WiFi
Devices and all the accessories installation.

 

Thus, if Lessee’s staffs/representatives cause any damages to the network system
and WiFi Devices and all the accessories, whether intentionally or carelessly,
the Lessee shall take the responsibility for all the actual damages occurred.

 

6.3 In case a third party cites or exercise any rights to claim for any
infringement or breach of intellectual property regarding the network system and
WiFi Devices and all the accessories for the Google Station WiFi Service under
this Agreement, the Lessor shall proceed by any mean to terminate such citing or
claims immediately. If the Lessor fails to do so and causes the Lessee and/or
CAT Telecom PLC to be liable to the damages for the third party due to the
results of the said infringement or breach of intellectual property, the Lessor
shall pay for the damage compensations and expenses, including the fees and
lawyer fees instead of the Lessee and/or CAT Telecom PLC. The Lessee, however,
shall notify the Lessor in written in case of such citing or claims without any
hesitation as necessary to protect such rights.

 

Clause 7. Force Majeure

 

7.1 For the objective of this Agreement, the term “Force Majeure” shall mean any
events which may occur or may cause disaster which are not preventable, although
the person to be affected or nearly affected by such event has properly acted
with caution, which is expectable from such person of such status and condition
i.e. fire, earthquake, storm, flood, lightning, war, economic sanctions,
blockade, strikes, riots, civil disorder, Terrorism, legislation, issuance of
rules, announcement, regulations or orders issued by the government, government
agencies or state’s agencies or any other events, which are beyond the suitable
control of the affected party by the said force majeure.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



7

 

 

CATBUZZ (Logo) Translated from Thai

 

7.2 The party failing to comply with any of the conditions or regulations under
this Agreement shall be deemed as a breach of the conditions or regulations
under this Agreement as long as the failure to comply with such conditions or
regulations is due to the force majeure, in which such party has properly been
avoiding, cautious and used any other available options to comply with any of
the conditions or regulations under this Agreement. However, both parties shall
undertake any means necessary to ease the effects from such force majeure to the
least level.

 

7.3 The party affected by the force majeure shall notify the other party of the
force majeure as soon as possible and shall undertake any means necessary, which
may include, but not limited to, the edition or change the conditions or
provisions in this Agreement to eliminate the inability to comply with the
provisions or regulations of such Agreement without any hesitation. In the case
of force majeure causing the Lessee and/or CAT Telecom PLC to be unable to
perform its duty and/or obligations, whether partly or entirely, the Lessee
shall immediately notify the Lessor of the force majeure as soon as possible,
including the effects and damages which may occur to the service provided to
Lessee and/or CAT Telecom PLC, also the helps and/or support needed by the
Lessee and/or CAT Telecom PLC from the Lessor to ease such effects and damages,
whereby the Lessor shall consider providing help and/or support to the Lessee
and/or CAT Telecom PLC as deem proper.

 

Clause 8. Termination of Agreement

 

8.1 Both parties have the right to terminate this Agreement prior to the
expiration date according to Clause 10 in case any of the parties fail to comply
with any of the provisions of this Agreement or multiple clauses in total or
causes any damage to the other party and such party did not take any action to
correct within 30 (thirty) days form the day received a written notification
from the other party.

 

8.2 If any of the parties was sentenced by the court to guard the property
temporarily or absolutely or sentenced to become a person of bankruptcy, the
other party shall have the right to terminate this Agreement immediately.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



8

 

 

CATBUZZ (Logo) Translated from Thai

 

8.3 In case this Agreement is terminated, by whatever reason, each party are
still obligated according to the Agreement to pay for the damages, fines,
interests and or any amount due to pay each other completely.

 

8.4 In case this Agreement is terminated, by whatever reason, both parties shall
be deemed as not affecting the rights of using the service, whereby both parties
are still obligated in the duties of providing the service and shall be
obligated to the above mentioned duties, until the service according to the
agreement of Google Station WiFi Service is terminated. However, in such case,
the Lessee shall notify the Lessor of the obligation of the Lessee to keep
providing the service as usual.

 

8.5 Under the provisions of Clause 8.4 in this Agreement, when this Agreement is
terminated, by whatever reason, both parties are obligated to remove all
relevant network system and WiFi Devices, including all of the relevant fittings
owned by each party from the area or location providing the service within 30
(thirty) days with the expense of each party, unless the owner of the area or
location providing the service approves or consents for the either party to
continue using its equipment to provide the service.

 

8.6 In case the Lessee breaches the Agreement, the Lessee agrees for the Lessor
to claim the damages for the Agreement breach by the actual damage due to
Lessee’s action or due to the damage chargeable under the law.

 

Clause 9. General Conditions

 

9.1 Transferring and obligations of this Agreement, whether entirely or partial,
to a third party is prohibited, unless consented in written by the other party.

 

9.2 Both parties agree to and allow for the confidentiality of the contents in
this Agreement by not disclosing them to any third party throughout the term of
this Agreement, unless the disclosure is under the obligation of the law or
court’s order.

 

9.3 In case any terms of this Agreement shall be voided, whether entirely or
partly, both parties agree that other terms shall not be voided as of such
voided terms, they should continue being applicable.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



9

 

 

CATBUZZ (Logo) Translated from Thai

 

9.4 Any notice, inquiry or delivery of documents, which shall be made to the
other party according to the address determined in this Agreement, shall be
deemed as successfully delivered and the other party has acknowledged since the
day of usual receiving of such notice or document.

 

9.5 Dispute Settlement

 

9.5.1 In case of any dispute or claims due to this Agreement or relevant to this
Agreement, including the issue of breaching the Agreement, terminating the
Agreement or the validity of this Agreement, both parties shall negotiate to
settle the dispute within 30 (thirty) days from the day the party claiming to
have a dispute has notified the other party in written.

 

9.5.2 In case the dispute cannot be settled within the determined period of
Clause 9.5.1, both parties agree to file such dispute to the court for consider
a sentence.

 

9.6 Both parties agree for the free relationship under this Agreement to toward
each other by not considering any party as a representative of the other party
and not considering it as a joint venture, partnership or an employment. Neither
of the parties has the authority to act on behalf or create obligation or
responsibility to the other party, unless conducting the obligations under this
Agreement or assigned in written by the other party.

 

9.7 The Lessor shall solely be responsible for the maintenance of the network
system and WiFi Devices and all the accessories and the Lessor can appoint
and/or assign any person or juristic person to act on behalf and the Lessor
shall notify the Lessee, however, the Lessor still has the obligation and
responsibility to the Lessee under the same provisions of the Agreement.

 

If all of the above-mentioned network system and WiFi Devices and all the
accessories is damaged or malfunctioning due to any cause, the Lessor shall
notify the Lessee immediately and the Lessor shall proceed the maintenance of
such damage to the functional condition with the expenses of the Lessor.

 

9.8 Waiver of time or omission to exercise any rights by one party obligated to
the other party under this Agreement shall not be deemed as a waiver of any
rights or benefits by such party under such provision toward the other party.

 

9.9 If any party desires to change, amend or add any provision, a written
consent shall be obtained by the other party and the edited agreement shall be
issued and shall be deemed as part of this Agreement.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



10

 

 

CATBUZZ (Logo) Translated from Thai

 

Clause 10. Term of Agreement

 

This Agreement has a term of 5 (five) years from the day of signing the
Agreement. Upon the end of the said term, if not agreed otherwise, both parties
agree to extend the term of the Agreement for another 2 (two) years each time
under the same conditions or according to the condition both parties have agreed
to amend on in the future.

 

In case the Agreement has ended due to the first term and both parties have
agreed to amend any other conditions of the Agreement, the Lessor shall agree to
allow the Lessee to exercise the right as to extend the Agreement and approve of
such right, until the negotiation is finalized by both parties under such
amended conditions.

 

Clause 11. Documents as part of the Agreement

 

The following appendix shall be deemed as part of this Agreement:

 

11.1 Appendix 1 Certificate of OBON Corporation Company Limited and Letter of
attorney with identification documents of the power of attorney of the limited
partnership.

 

11.2 Appendix 2 Certificate of CatBuzz TV Company Limited and Letter of attorney
with identification documents of the power of attorney of the company.

 

11.3 Appendix 3 General Specifications, Service Level Agreement (SLA) and WiFi
Service Guideline.

 

11.4 Appendix 4 Details of Service Fee Compensation

 

11.5 Appendix 5 Details of Target and Area or Location of Service

 

11.6 Appendix 6 Other Documents as agreed (if any).

 

For any content of the appendix conflicting the contents of this Agreement, the
contents of this Agreement shall be enforced over any other documents.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



11

 

 

CATBUZZ (Logo) Translated from Thai

 

This Contract is made in two (2) duplicate copies of corresponding texts. The
Parties having read and thoroughly understood its contents confirm it to be in
agreement with their respective intentions in every respect. In witness whereof,
the Parties have duly affixed their signature together with the company seal (if
any) in the presence of the witnesses and the Parties each keep one (1)
duplicate copy.

 

CAT BUZZ CO., LTD. - SEAL - OBON CO., LTD. - SEAL -

(As Lessee)(As Lessor)

 

Signed - singnature- Signed - signature - (Mr. Natthinan Sooksompong)   (Mr.
Rattanapol Wongnapachan) Authorized Director   Authorized Director

 

Signed - singnature- Signed - signature - (Miss Papasson Wongsuwanich)   (Mrs.
Paweena Saksri)

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



12

 

 

 



CATBUZZ (Logo) Translated from Thai

 

Appendix 3

 

General Specifications, Service Guidelines and Service Level Agreement (SLA)

 

1. General Specification

 

The Lessor shall survey, supply and install the network system and WiFi Devices
and the accessories along with the maintenance within the area or location as
agreed to comply with the conditions of the agreement of which the Lessee is the
main party with CAT Telecom PLC for the public wireless internet network service
or Google Station WiFi Service with the business alliance in providing internet
services to the users in the agreed area or location as displayed in Picture 1.

 

Due to the type of the technology designed and determined by the business
alliance, Google, with the starting service speed of 1 Mbps in each WiFi Access
Point to support customers using Google Station WiFi for sufficient and
effective usage throughout the terms of this Agreement.

 

[tm1919543d1_ex10-1img004.jpg] 

 

Picture 1: Display of Google Station WiFi Network Standard Pattern

 

The Lessor shall design the network system within each area or location of
service in accordance with the architecture prepared by the Lessee and/or CAT
Telecom PLC by considering the environment of the radio frequency (RF) in each
area or location of service by using proper equipment as determined by the
Lessee to retrieve the most proper installation location for the WiFi Devices.

 



-Emblem-  -Emblem- CatBuzz TV Company Limited  OBON Corporation Company Limited
-Signature-  -Signature-



 



13

 

 



CATBUZZ (Logo) Translated from Thai

 

The Lessor shall install the network system and WiFi Devices and all the
accessories according to the plan and WiFi Access Point equipment installation
list in each area and location determined by the Lessee and/or CAT Telecom PLC
with the details as identified in the Appendix (5).

 

2. Service Guidelines

 

2.1 The Lessor shall design and survey the installment location of the network
system and WiFi Devices and all the accessories in order to provide the WiFi
Service within the agreed location or area in accordance with engineering
principles supporting the provision of WiFi service, as shown in Picture 2 and
supporting the business alliance cooperating in providing the wireless internet
network service with the details provided in the Appendix (5) to present to the
Lessee and/or CAT Telecom PLC, to confirm the plans and the WiFi Access Point
equipment installation list in each location or area prior to the installation.

 

2.2 Coordinate with location’s owner of each location or area in which the
Lessee and/or CAT Telecom PLC has obtained permission from the location’s owner
to enter the premises. The CAT Telecom PLC shall issue a letter or document as a
proof to the Lessor to be used as reference for the installation and provision
of network system and WiFi service equipment according to the provisions of the
Agreement.

 

2.3 The Lessor shall supply and install all the relevant network system and WiFi
Devices within the agreed location or area in each location according to the
plans and installation points confirmed by the Lessee and/or CAT Telecom PLC and
after the completion of the installation in each location, the Lessor shall
submit the installation point plans presenting the actual structure of the
location in electronic file format to store as Lessee’s and/or CAT Telecom PLC’s
data base and as a reference for the collection of service fee provided in each
location.

 

2.4 The Lessor shall maintain the network system and WiFi Devices and all the
accessories within each location or area in a safe and usual functional
condition throughout the conditions of the Google Station WiFi Service of the
Lessee and/or CAT Telecom PLC.

 

2.5 The network system and WiFi Devices and all the accessories, which were
supplied and installed by the Lessor, shall be able to connect with the
telecommunication system and work with the WiFi Controller system of CAT Telecom
PLC effectively to support the WiFi service according to the agreed service
provisions between CAT Telecom PLC and the business alliance in cooperation of
providing the wireless internet network service or WiFi Service. In case the
WiFi Access Point provided by the Lessor does not support the usage with the
previous models/brand of WiFi Controller usually used by the CAT Telecom PLC
currently, the Lessor shall supply the WiFi Controller or Web-Base Controller or
Cloud Service supporting the usage with the WiFi Access Point provided for the
service to be installed at the area of the CAT Telecom PLC in order to provide
the service.

 



-Emblem-  -Emblem- CatBuzz TV Company Limited  OBON Corporation Company Limited
-Signature-  -Signature-

 



14

 

 



CATBUZZ (Logo) Translated from Thai

 

2.6 In case of any Software and/or Firmware system upgrade of CAT Telecom PLC’s
Controller system in accordance with the business alliance, Google, the Lessor
shall provide the WiFi Devices of good functional condition. The Lessee and/or
CAT Telecom PLC shall notify the Software and/or Firmware system upgrade in
advance for not less than 30 days.

 

2.7 The Lessor shall obtain equipment with the capability to check the status of
Lessor’s network system and WiFi Devices and all the accessories and which is of
the standards specified by the Lessee and/or CAT Telecom PLC, enable the access
to WiFi Controller or Web-Base Controller or Cloud Service currently used by CAT
Telecom PLC to inspect and reveal the status of network system and WiFi Devices
or any other rights determined by the CAT Telecom PLC for the maximum service
effectiveness.

 

[tm1919543d1_ex10-1img005.jpg] 

 

Picture 2: Display of network structure used for the WiFi service.

 

3. Technical Requirements for Network System and WiFi Devices

 

3.1WiFi Devices installed for the service shall use the technology with the
standards determined and in accordance with engineering principles supporting
the WiFi Service usage with at least following qualifications:

 

3.1.1The presented equipment shall be able to operate under Thailand’s climate,
at 0°C to 40°C and the relative humidity of 85% or better.

 

3.1.2Able to operate the WiFi Devices with the WiFi Controller equipment
currently used by CAT Telecom PLC.

 



-Emblem-  -Emblem- CatBuzz TV Company Limited  OBON Corporation Company Limited
-Signature-  -Signature-

 



15

 

 



CATBUZZ (Logo) Translated from Thai

 

3.1.3Able to connect according to the IEEE 802.11b/g/n/ac standard with the
qualification of not less than WiFi AC1200.

 

3.1.4Support 2 frequencies connection, both 2.4 GHz and 5 GHz

 

3.1.5Support simultaneous multiple devices connection with not less than 500
devices pro 1 AP.

 

3.1.6Support multiple types of devices i.e. IOS, Android, MAC, Windows etc.

 

3.1.7Support SSID name setting specified by the Lessee and/or CAT Telecom PLC
for the use of WiFi Service.

 

3.2The necessary accessories for the functional WiFi Devices according to the
objective consist of at least the following accessories:

 

  3.2.1 Switch equipment in each area or location of service provided shall
support PoE+ connection for WiFi Devices, and shall support the usage during the
highest power usage (25.5W) in each WiFi Devices whereby the switch equipment
shall support the connection of not less than 100 Mbps for each WiFi Devices.

 



-Emblem-  -Emblem- CatBuzz TV Company Limited  OBON Corporation Company Limited
-Signature-  -Signature-

 



16

 

 

 

CATBUZZ(Logo) Translated from Thai



 

Service Level Agreement (SLA)

 

Defects Guarantee and Repairs

 

Within the term of this Agreement, the Lessor is obligated to repair and
maintain the network system and WiFi Devices and the accessories to be in a
functional condition throughout the Agreement, whereby the Lessor ought to have
staffs with knowledge and expertise operating the repair and maintenance of the
relevant network system and WiFi Devices to be in the normal functional
condition according to the service standards with the following details:

 

1. The Lessor shall guarantee the usage throughout the term of this Agreement in
the part of all the hardware, firmware and software of the network system and
WiFi Devices provided and shall be responsible for the repairs and exchange of
such defects and the software and firmware upgrade without any charges
throughout the term of guarantee.

 

2. The Lessor shall notify the Lessee of each software and firmware upgrade of
all network system and WiFi Devices provided within 30 days prior to the
operation date.

 

3. In case the provided network system and WiFi Devices is defected or
malfunctions due to usual usage, the Lessor shall repair or fix until they
function well as usual or change new equipment within 7 days from the day
received the notification without any additional charges.

 

4. For each repair and correction, the Lessor shall comply with the following
provisions:

 

4.1In case of matters impacting the service provided: The Lessor shall
immediately engage to repair and correct within not less than 24 hours,

 

4.2In case of matters not impacting the service provided: The Lessor shall
immediately engage to repair and correct within not less than 7 (seven) days,

 

from the day received the permission to enter the premises by the owner of the
location.

 

5. The Lessor shall have experienced and knowledgeable staff, in regards of the
network system and WiFi Devices provided, who are able to provide advices and
solutions for the devices without any additional charges throughout the term of
this Agreement.

 



-Emblem-  -Emblem- CatBuzz TV Company Limited  OBON Corporation Company Limited
-Signature-  -Signature-

 

 



17

 

 

CATBUZZ(Logo) Translated from Thai

 

 

6. The Lessor shall provide the Lessee with monthly service reports of the
relevant network system and WiFi Devices within 5 (five) days from the first day
of the upcoming month.

 

7. The Lessor shall comply with the performance requirements of the network
system and WiFi Devices provided with the following conditions:

 

7.1Packet Loss of < 1%

 

7.2Availability of > 95%

 

7.3Latency of <60ms measured from the area or location of service to CAT Telecom
PLC.

 

7.4The mean operation duration of WiFi devices of each area or location of
service shall be >95% functional calculated by the consecutive reverse service
of 30 days.

 

8. The Lessor warranties the WiFi devices under this Agreement throughout the
terms of this Agreement, including the holidays. In case the WiFi devices have
the total operating hours of not more than 24 hours per month, for the period of
the operating hours of not over 24 hours, the Lessor agrees to pay the hourly
fine of 1 Baht/device, commencing the timing of those malfunctioning WiFi
devices by starting from the time receiving the notice from the Lessee by
telephone or mobile telephone or e-mail, including during the holidays.

 

9. In case the Lessor does not supply with the staff to repair the defects or is
unable to complete the repair to the usual functional condition within the
determined period from the day received the notice from the Lessee, for the
repair duration over the determined deadline, the Lessor agrees to pay the
hourly fine of 0.5 Baht/device until the repair is completed and the device
functions as usual.

 

10. In case the WiFi devices in the locations with previous multiple defects and
repairs history of the devices, which continue to malfunction for multiple times
without the fault of carelessness or misuse or unusual use and the Lessee agrees
that the devices could not be repaired to their usual functional condition, the
Lessee shall notify in written to the Lessor to demand the Lessor to replace
such with the similar WiFi devices of the same quality or better and in a good
functional condition within 7 (seven) days, also issue a notice to request for
the change of WiFi devices as proof for the Lessee and if the Lessor does not
proceed the replacement within the determined period, the Lessor agrees to be
fined by the Lessee daily at the rate of 0.2 % (zero point two) of the
compensation value of the WiFi device usage only for those defected devices from
the due date until the date of replacement.

 



-Emblem-  -Emblem- CatBuzz TV Company Limited  OBON Corporation Company Limited
-Signature-  -Signature-

 

 



18

 

 

CATBUZZ(Logo) Translated from Thai

 

 

11. Lessee shall appoint coordinator to contact and cooperate in case of
emergency though out 24 hour a day (24x7) every day without holiday to guarantee
that Network system and WiFi equipment run stable.

 

12. Lessee shall contact and support Lessor and/or CAT Telecom Public Company
Limited to complete its duty with in schedule and time line. The Lessee must own
expense for such operation.

 

13. In paying for fine and/or compensation under this agreement the Lessor agree
and consent the Lessee deduce from service charge.

 



-Emblem-  -Emblem- CatBuzz TV Company Limited  OBON Corporation Company Limited
-Signature-  -Signature-

 

 



19

 

 

CATBUZZ(Logo) Translated from Thai

 

 

Appendix 4

 

Details of Service Fee Compensation and Method of Compensation Payment

 

 

1. Details of Service Fee Compensation

 

The Lessee agrees to pay the compensation from the usage of the relevant network
system and WiFi Devices including the maintenance (compensation) monthly
according to the compensation rate from the usage of the relevant network system
and WiFi Devices including the maintenance according to the below attached table
and according to the rate agreed change by both parties in the future by
calculating from the amount of WiFi devices operating in such months multiply by
the compensation rate from the usage of the relevant network system and WiFi
Devices including the maintenance as follows:

 

Type of WiFi Device Brand/Model compensation rate from the usage of the relevant
network
system and WiFi Devices including the maintenance     (Baht/Device/Month) Venue
Type   Type A Type B Type C Type D Indoor Type 1 RUCKUS/R610 or CISCO
Miraki/MR42 or equivalent 2,000.- 1,500.- 1,100.- 600.- Indoor Type 2
RUCKUS/R710 or CISCO Miraki/MR52 or equivalent 2,300.- 1,800.- 1,400.- 800.-
Outdoor Type RUCKUS/T310 or CISCO Miraki/MR70, M74 or equivalent 2,500.- 2,000.-
1,600.- 1,100.-

 

 

For each type of location, the following details are determined:

 

- Type A: Department Stores or of the similar type with the Access Point
installation in total of 20 sets and more.

 

- Type B: Government Offices or of the similar type with the Access Point
installation in total of not more than 20 sets.

 

- Type C: Restaurants/Beverage Stores or of the similar type with the Access
Point installation in total of not more than 2 sets.

 

- Type D: Access point equipment for 1 set only

 



-Emblem-  -Emblem- CatBuzz TV Company Limited  OBON Corporation Company Limited
-Signature-  -Signature-

 

 



20

 

 



CATBUZZ(Logo) Translated from Thai

 



Type A

 

*** Install Access point equipment totally at least 20 set



 

[tm1919543d1_ex10-1img001.jpg]

 

CAT BUZZ

 

Type B

 

*** Install Access point equipment totally at least 20 set

 

[tm1919543d1_ex10-1img002.jpg]

 

CAT BUZZ

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



21

 

 

CATBUZZ (Logo) Translated from Thai

 

Type C

 

*** Total Access Point installation of not more than 2 sets.

 

[tm1919543d1_ex10-1img003.jpg]

 

1.2 The compensation for location search along with the site acquisition from
the location’s owner.

 

The Lessee agrees to pay the compensation for location search along with the
site acquisition from the location’s owner for the proper use of location for
the installation of the network system and WiFi Devices at the compensation rate
of total 10,000 Baht per location, whereby the Lessee shall pay the compensation
upon the presentation of written proof from the location’s owner and approval to
proceed by CAT Telecom PLC.

 

1.3 Compensation for Relocation

 

The Lessee agrees to pay the compensation for the relocation of the WiFi Devices
including the accessories for the effectiveness in accordance with the objective
of the network system and WiFi Devices provided and approval to proceed from CAT
Telecom PLC at the compensation rate of total 5,000 Baht per WiFi device.

 

However, the Lessee shall charge the compensation for any relocation amount of
more than 2% of all the target Access Points as specified in the Appendix 5 of
this Agreement.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



22

 

 

 



CATBUZZ (Logo) Translated from Thai

 

2. Mean of Compensation Payment

 

2.1 After the Lessor completed the installation of the network system and WiFi
Devices in each area or location determined by the Lessee and/or CAT Telecom PLC
and conducted the system testing with WiFi Controller, the Lessor shall issue a
list report of the amount and plans of all the relevant network system and WiFi
Devices installation for the Google Station WiFi Service provided at such
locations or areas to the Lessee as proof the further commence the service
charges.

 

2.2 In each month, the Lessor shall submit a monthly report to the Lessee within
the 5th day of the upcoming month as proof to demand for the compensation fee of
the month, with the following details:

 

- Equipment conditions report

 

- Maintenance report

 

- Installation/installment relocation/removal report

 

- Issue financial documents/invoice for the compensation request

 

2.3 The Lessee shall pay the compensation for the network system and WiFi
Devices usage to the Lessor according to the inspected fact of the report in
Clause 2.2 under the provisions of the rate details in Clause 1.1, whereby the
Lessor shall submit the financial documents/invoice of the Lessor after jointly
inspected and the Lessee shall pay such fee within 30 days from the day received
the financial document/invoice of the Lessor.

 

2.4 The Lessee shall pay the expenses for the search of the location and site
acquisition conducted by the Lessor. After the Lessor submitted the installation
approval in written from the owner of the location under Clause 1.2, whereby the
company shall issue the financial documents/invoice of the Lessor after the
joint inspection and the Lessee shall pay such fee 30 days from the day received
the financial document/invoice of the Lessor.

 

2.5 The Lessee shall pay for the relocation of the relevant network system and
WiFi Devices as notified by CAT Telecom PLC under Clause 1.3. After the
installation at the new location and the system testing with CAT Telecom PLC,
the Lessor shall issue a list report of the amount and plans of all the relevant
network system and WiFi Devices and accessories installation for the Google
Station WiFi Service provided at such locations or areas to the Lessee as proof
the further commence the service charges. The Lessor shall submit the financial
document/invoice of the Lessor after the joint inspection and the Lessee shall
pay such fee 30 days from the day received the financial document/invoice of the
Lessor.

 



-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



23

 

 





CATBUZZ (Logo) Translated from Thai

 

3. GENERAL TERM

 

When this agreement expire if the parties request to renewable the agreement,
the Lessee and the Lessor agree to review details and payment of the agreement
based on economic condition, approximately with the business profit of the
partied and under good governance. Such agreement must be in writing.

 





-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



24

 

 





CATBUZZ (Logo) Translated from Thai

 

Appendix 5

 

Details of Target and Area or Location of Service

 

The Lessee, under the business and project objective of CAT Telecom PLC, intends
to provide the public wireless internet network services and/or Google Station
WiFi Service with the business alliance cooperating in providing the service of
wireless internet network to provide internet service to users in the agreed
area or project or location with the target device installation amount of not
less than 10,000 Access Points.

 

The Lessor shall conduct the survey and installment of the network system and
WiFi Devices and accessories including the maintenance to support the public
wireless internet network services or WiFi Service of the Lessee and/or CAT
Telecom PLC together with the business alliance in jointly providing the
services.

 

The Lessor shall present the proper target area or location and with high level
of people passing-by expected to have public wireless internet network or Google
Station WiFi Service users according to the objective under this project. The
Lessor can apply the below table of target area and location list as sample and
guideline to consider the proper target electing the area or location for the
service.

 

The Lessee has determined the installation standards for the effectiveness of
the service. The Lessee shall submit the list of locations and amount of AP to
be installed at each location permitted by the location’s owner with proof for
the company to proceed the installation, whereby the company shall conduct the
installation of WiFi devices with accessories at each location or area in the
target amount of total 10,000 Access Points within 1 year after the day signed
this Agreement, the Lessee shall be able to increase the installation target of
WiFi devices in addition of 20,000 Access Points.

 

If the Lessee and/or CAT Telecom PLC is unable to install the Uplink in the
location or area installed within the determined period, whatever the reason may
be, the determined target amount of AP shall be reduced by counting only the
locations or areas in which the Lessee and/or CAT Telecom PLC is able to install
the Uplink and provide the service under the determined period indicated by both
parties with the acknowledged proof by both parties.

 

However, the Lessee and the Lessor can jointly present the proper target area or
location for CAT Telecom PLC to consider selecting the target area or location
to provide the service for the benefit of both parties. CAT Telecom PLC shall
confirm the target area or location in written with the Lessor as proof to
commence the installation of network system and WiFi Devices and accessories
further.

 





-Emblem- -Emblem- CatBuzz TV Company Limited OBON Corporation Company Limited
-Signature- -Signature-

 



25

 

